  Case 1:19-cv-00679-LPS Document 4 Filed 06/17/19 Page 1 of 1 PageID #: 62




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SUCXESS LLC,

                                                           Case No. 1:19-cv-00679-LPS
       Plaintiff,

          v.

VOYAGE AUTO, INC.,

       Defendant


                                  NOTICE OF DISMISSAL

       Pursuant to FED. R. CIV. P. 41(a)(1)(A)(i), Plaintiff Sucxess LLC hereby give notice that

the above-captioned action is hereby dismissed with prejudice.

Dated: June 17, 2019                               Respectfully submitted,


Of Counsel:                                        /s/ George Pazuniak
Maxwell Goss                                       George Pazuniak (DE Bar 478)
Maxwell Goss, PLLC                                 O’Kelly Ernst & Joyce, LLC
370 E. Maple Road, Third Floor                     901 N. Market St.
Birmingham, Michigan 48009                         Suite 1000
Office: (248) 266-5879                             Wilmington, DE 19801
max@maxwellgoss.com                                Tel: 302-478-4230
                                                   Email: GP@del-iplaw.com

                                                   Attorneys for Plaintiff
